DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 01/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claims 1, 3-5 and 17, 19, 20 are objected to because of the following informalities:  “second time” needs to be corrected and further clarified.  A suggested correction is –second future time--. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 4  and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 in lines 6-10 recites “determine that the sleep disturbance risk does not satisfy a predetermined risk criteria; and cause the one or more stimulators to provide the intervention to the subject at the second time of the sleep session based on (i) the intervention information and (ii) the determination that the sleep disturbance risk does not satisfy the predetermined risk criteria” which renders the claim unclear. First, please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the 
Claims 4 and 20 recites “at least ten seconds” which render the claim unclear. More specifically, it is unclear as to at what magnitude of time in the sleep session does the second time of claimed method become ineffective. Examiner suggests amending to – the second future time of the sleep session is at least ten seconds after the first time of the sleep session --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berka; Christine et al. (Pub. No.: US 20130303837 A1, hereinafter referred to as “Berka”).
As per independent Claim 1, Berka discloses a wearable device configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Berka in at least fig. 2-4, 6, abstract, [0003], [0014], [0016-0019], [0033-0064], [0114] for example discloses relevant subject-matter. More specifically, Berka in at least fig. 2-4, 6, abstract, [0014], [0016-0019], [0033-0035] for example discloses a wearable device 600 configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence), the wearable device comprising: 

one or more physical processors (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111] for example discloses one or more physical processors 440) configured by computer-readable instructions to: 
determine a sample representing the output signals with respect to a first time period of a sleep session (Berka in at least fig. 2: 220, [0038] for example discloses processors 440 configured by computer-readable instructions to: determine a sample representing the output signals with respect to a first time period of a sleep session); 
provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session (Here, the term “predict” in verb form is being interpreted as “To tell about or make known of future events in advance” (Predict (verb)-To tell about or make known (future events) in advance, especially by means of special knowledge or inference. (predict. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved February 24 2021 from https://www.thefreedictionary.com/predict)). In this case Berka’s “desired sleep state” and  “disturbances that may interrupt or negatively impact the  desired sleep state of the subject” which occur at a future time would read on the recited limitation “to predict” future sleep events and parameters i.e. To tell about or make known of future events such as desired state or future disturbances that effect desired sleep state in advance. Using this interpretation, Berka in at least 
determine, prior to the second time, intervention information based on the prediction of the sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation (Berka in at least fig. 2-3, [0058] for example discloses determine, prior to the second time, intervention information based on the prediction of the sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation); and 
cause, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session (Berka in at least fig. 2: 265, fig. 3, [0061], [0063] for example discloses cause, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session).
As per dependent Claim 2, Berka further discloses the wearable device wherein the one or more physical processors are configured to obtain the prediction of the sleep stage from the prediction model (Berka fig. 2, in at least [0040]).
As per dependent Claim 7, Berka further discloses the wearable device wherein the one or more processors are further configured to: obtain historical information related to one or more previous sleep sessions or biographical information related to the subject; and provide the historical data or biographical information to the prediction model to cause the prediction model to generate one or more outputs related to the prediction of the sleep stage based on the historical data or the biographical information (Berka in at least fig.2-3, [0039] for example discloses wherein the one or more processors 440 are further configured to: obtain historical information 
As per dependent Claim 8, Berka further discloses the wearable device wherein the intervention comprises magnetic stimulation, auditory stimulation, light stimulation, electrical stimulation, haptic stimulation, or olfactory stimulation (Berka in at least [0041-0042] for example discloses wherein the intervention comprises magnetic stimulation, auditory stimulation, light stimulation, electrical stimulation, haptic stimulation, or olfactory stimulation).
As per independent Claim 17, Berka discloses a system configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Berka in at least fig. 2-4, 6, abstract, [0003], [0014], [0016-0019], [0033-0064], [0114] for example discloses relevant subject-matter. More specifically, Berka in at least fig. 2-4, 6, abstract, [0014], [0016-0019], [0033-0035] for example discloses a system (see fig. 3-4, 6) configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence), the system comprising: 
means for generating output signals conveying information related to brain activity of a subject (Berka in at least fig. 4, [0037], [0045] for example discloses means for generating output signals/EEG sensors conveying information related to brain activity of a subject); and 
means for determining a sample representing the output signals with respect to a first time period of a sleep session (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 2: 220, [0038]  for example discloses means for determining/processor 440 a sample representing the output signals with respect to a first time period of a sleep session); 
verb)-To tell about or make known (future events) in advance, especially by means of special knowledge or inference. (predict. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved February 24 2021 from https://www.thefreedictionary.com/predict)). In this case Berka’s “desired sleep state” and  “disturbances that may interrupt or negatively impact the  desired sleep state of the subject” which occur at a future time would read on the recited limitation “to predict” future sleep events and parameters i.e. To tell about or make known of future events such as desired state or future disturbances that effect desired sleep state in advance. Using this interpretation, Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111], fig. 2:240, fig. 3,  [0040], [0044]  for example can be seen as disclosing means for providing/processor 440, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session. See at least Berka [0040] “A desired sleep state can then be determined by applying a set of rules to the current sleep information and the recent sleep information (step 240). The rules aid in optimizing the sleep performance of the subject by identifying a desired sleep state that the subject should be experiencing at a particular time. A set of rules may be defined for a particular subject and/or a particular set of sleeping parameters.… the rules may be defined as a set of IF-THEN rules… the rules may be developed through initial monitoring of sleep patterns and/or the physiological characteristics of a subject and/or by providing various sensory stimuli to the subject during sleep to determine the subject's physiological and sleep pattern responses to those sensory stimuli 
means for determining, prior to the second time, intervention information based on the prediction of the sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 2-3, [0058]  for example discloses means for determining/processor 440, prior to the second time, intervention information based on the prediction of the sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation); and 
means for causing, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 2: 265, fig. 3,  [0061], [0063] for example 
As per dependent Claim 18, Berka further discloses the system further comprising means for obtaining the prediction of the sleep stage from the prediction model (Berka fig. 2, in at least [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berka.
As per dependent Claim 4, Berka discloses the monitoring device of claim 1 (see Claim 1 analysis above)

However, Berka makes obvious the monitoring device wherein the second time is at least ten seconds after the first time (Berka’s disclosure in at least fig. 2, [0038], [0040-0042] for example makes obvious wherein the second time (step 240) is at least ten seconds after the first time (step 220) as explicitly, positively and specifically recited by the Applicants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Berka, to the specific time differential, as made obvious by Berka. A person of ordinary skill would have been motivated to do so as a minor modification that is encompassed by Berka’s disclosure, with a reasonable expectation of success, for the advantage of optimizing sleep architecture of a subject (Berka, abstract, [0003], [0114]).
As per dependent Claim 20, Berka discloses the system of claim 17 (see Claim 17 analysis above).
Berka does not explicitly or necessarily require at least ten seconds feature.
However, Berka makes obvious a system wherein the second time is at least ten seconds after the first time (Berka’s disclosure in at least fig. 2, [0038], [0040-0042] for example makes obvious wherein the second time (step 240) is at least ten seconds after the first time (step 220) as explicitly, positively and specifically recited by the Applicants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Berka, to the specific time differential, as made obvious by Berka. A person of ordinary skill would have been motivated to do so as a minor modification that is encompassed by Berka’s disclosure, with a reasonable .

Claims 1, 3, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berka in view of Chan.
As per independent Claim 1, alternatively, Berka discloses a wearable device configured to facilitate estimation of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Berka in at least fig. 2-4, 6, abstract, [0003], [0014], [0016-0019], [0033-0064], [0114] for example discloses relevant subject-matter. More specifically, Berka in at least fig. 2-4, 6, abstract, [0014], [0016-0019], [0033-0035] for example discloses a wearable device 600 configured to facilitate estimation of a sleep stage and intervention preparation in advance of the sleep stage's occurrence), the wearable device comprising: 
one or more sensors configured to be placed on a subject and to generate output signals conveying information related to brain activity of the subject (Berka in at least fig. 4, [0037], [0045] for example discloses one or more sensors such as EEG sensors configured to be placed on a subject and to generate output signals conveying information related to brain activity of the subject); and 
one or more physical processors (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111] for example discloses one or more physical processors 440) configured by computer-readable instructions to: 
determine a sample representing the output signals with respect to a first time period of a sleep session (Berka in at least fig. 2: 220, [0038] for example discloses processors 440 
provide, during the sleep session, the sample to a computer model at a first time of the sleep session to estimate the desired sleep stage of the subject occurring at a second time of the sleep session (Berka in at least fig. 2:240, fig. 3, [0040], [0044] for example discloses provide, during the sleep session, the sample to a computer model at a first time of the sleep session to estimate the desired sleep stage of the subject occurring at a second time of the sleep session. See at least Berka [0040] “A desired sleep state can then be determined by applying a set of rules to the current sleep information and the recent sleep information (step 240). The rules aid in optimizing the sleep performance of the subject by identifying a desired sleep state that the subject should be experiencing at a particular time. A set of rules may be defined for a particular subject and/or a particular set of sleeping parameters.… the rules may be defined as a set of IF-THEN rules… the rules may be developed through initial monitoring of sleep patterns and/or the physiological characteristics of a subject and/or by providing various sensory stimuli to the subject during sleep to determine the subject's physiological and sleep pattern responses to those sensory stimuli during sleep. According to an embodiment, the personalization of the rules to suit the needs of the particular sleeper can include evaluating which physiological characteristics most clearly indicate a change between the sleeper's sleep states, which patterns of physiological characteristics occur at which portions of the sleeper's sleep cycle or under which circumstances, how a sleeper's physiological characteristics or sleep patterns change when exposed to sensory stimuli, how a sleeper's physiological characteristics respond when sleep is disrupted, optimal durations and patterns for a sleeper's sleep cycle, what sensory stimuli works most effectively to move the sleeper through the sleep stages, and/or other processes for calibrating the rules to the 
determine, prior to the second time, intervention information based on the estimation of the desired sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation (Berka in at least fig. 2-3, [0058] for example discloses determine, prior to the second time, intervention information based on the estimation of the desired sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation); and 
cause, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session (Berka in at least fig. 2: 265, fig. 3, [0061], [0063] for example discloses cause, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session).
Berka does not explicitly use the term “predict” to describe estimation of future sleep state  parameters i.e. predict the sleep stage of the subject occurring at a second time of the sleep session.
However, Chan discloses the wearable device configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Chan in at least abstract, fig. 1-2, 4, [0005-0006], [0012-0050] for example discloses relevant subject-matter. More specifically, Chan in at least fig. 1-2, [0005-0006], [0018], [0021] for example 
one or more physical processors configured to provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session (Chan in at least fig. 2, 4, [0040-0041], [0048-0049] for example discloses one or more physical processors 104 configured to provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session. See at least Chan [0040] “temporal dynamics adjustment is utilized by the wireless sensor device after the machine learning classifier initially classifies each epoch based upon posterior probabilities”;[0041] “wireless sensor device or the algorithm processing unit of the remote server utilizes the algorithm to process and to adjust the outputs of the machine learning classifier based on temporal dynamics thereby filtering the sleep stage predictions/probabilities.”; [0048] “The wireless sensor device utilizes the outputs of the machine learning classifier to estimate posterior probabilities via step 442 … The posterior probabilities are converted into likelihoods via step 446 based upon learned prior probabilities via step 444. The wireless sensor device performs temporal dynamics adjustment on the outputted likelihood results via step 450 based upon learned transition probabilities via step 448. After the temporal dynamics adjustment, a predicted sleep stage hypnogram is created by the wireless sensor device or the algorithm processing unit of the remote server”; [0049] “The machine learning classifier of the wireless sensor device … outputs for the initial prediction of sleep stages and also for the potential subsequent adjustment based on temporal dynamics” ).

As per dependent Claim 3, the combination of Berka and Chan as a whole further discloses wearable device wherein the one or more physical processors are configured to:  obtain, from the prediction model, a probability of the sleep stage occurring at the second time and one or more other probabilities of one or more other sleep stages occurring at the second time; and  selecting, based on the probability and the one or more other probabilities, the sleep stage to obtain the prediction of the sleep stage (Chan in at least fig. 1-2, [0005-0006], [0018], [0021], [0040-0041] for example discloses wherein the one or more physical processors 104 are configured to:  obtain, from the prediction model, a probability of the sleep stage occurring at the second time and one or more other probabilities of one or more other sleep stages occurring at the second time; and  selecting, based on the probability and the one or more other probabilities, the sleep stage to obtain the prediction of the sleep stage).
As per dependent Claim 6, the combination of Berka and Chan as a whole further discloses wearable device wherein the one or more processors are further configured to: continuously determine, during at least a part of the sleep session, other samples representing the output signals with respect to one or more other time periods of the sleep session; continuously provide, during at least a part of the sleep session, the other samples to the prediction model to predict sleep stages of the subject occurring at other times that are 
As per independent Claim 17, alternatively, Berka discloses a system configured to facilitate estimation of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Berka in at least fig. 2-4, 6, abstract, [0003], [0014], [0016-0019], [0033-0064], [0114] for example discloses relevant subject-matter. More specifically, Berka in at least fig. 2-4, 6, abstract, [0014], [0016-0019], [0033-0035] for example discloses a system (see fig. 3-4, 6) configured to facilitate estimation of a sleep stage and intervention preparation in advance of the sleep stage's occurrence), the system comprising: 
means for generating output signals conveying information related to brain activity of a subject (Berka in at least fig. 4, [0037], [0045] for example discloses means for generating output signals/EEG sensors conveying information related to brain activity of a subject); and 
means for determining a sample representing the output signals with respect to a first time period of a sleep session (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 
means for providing, during the sleep session, the sample to a computer model at a first time of the sleep session to estimate the desired sleep stage of the subject occurring at a second time of the sleep session (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111], fig. 2:240, fig. 3,  [0040], [0044]  for example can be seen as disclosing means for providing/processor 440, during the sleep session, the sample to a computer model at a first time of the sleep session to estimate the desired sleep stage of the subject occurring at a second time of the sleep session. See at least Berka [0040] “A desired sleep state can then be determined by applying a set of rules to the current sleep information and the recent sleep information (step 240). The rules aid in optimizing the sleep performance of the subject by identifying a desired sleep state that the subject should be experiencing at a particular time. A set of rules may be defined for a particular subject and/or a particular set of sleeping parameters.… the rules may be defined as a set of IF-THEN rules… the rules may be developed through initial monitoring of sleep patterns and/or the physiological characteristics of a subject and/or by providing various sensory stimuli to the subject during sleep to determine the subject's physiological and sleep pattern responses to those sensory stimuli during sleep. According to an embodiment, the personalization of the rules to suit the needs of the particular sleeper can include evaluating which physiological characteristics most clearly indicate a change between the sleeper's sleep states, which patterns of physiological characteristics occur at which portions of the sleeper's sleep cycle or under which circumstances, how a sleeper's physiological characteristics or sleep patterns change when exposed to sensory stimuli, how a sleeper's physiological characteristics respond when sleep is disrupted, optimal durations and patterns for a sleeper's sleep cycle, what sensory stimuli works most effectively to 
means for determining, prior to the second time, intervention information based on the estimation of the desired sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 2-3, [0058]  for example discloses means for determining/processor 440, prior to the second time, intervention information based on the estimation of the desired sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation); and 
means for causing, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session (Berka in at least fig. 4, [0016], [0055-0056], [0060], [0111],  fig. 2: 265, fig. 3,  [0061], [0063] for example discloses means for causing/processor 440, based on the intervention information, one or more stimulators to provide the intervention to the subject at the second time of the sleep session).
Berka does not explicitly use the term “predict” to describe estimation of future sleep state  parameters i.e. predict the sleep stage of the subject occurring at a second time of the sleep session.
However, Chan discloses a system configured to facilitate prediction of a sleep stage and intervention preparation in advance of the sleep stage's occurrence (Chan in at least abstract, fig. 
means for providing, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict a sleep stage of the subject occurring around a second time of the sleep session (Chan in at least fig. 2, 4, [0040-0041], [0048-0049] for example discloses means for providing/processor 104, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict a sleep stage of the subject occurring around a second time of the sleep session. See at least Chan at least [0040] “temporal dynamics adjustment is utilized by the wireless sensor device after the machine learning classifier initially classifies each epoch based upon posterior probabilities”;[0041] “wireless sensor device or the algorithm processing unit of the remote server utilizes the algorithm to process and to adjust the outputs of the machine learning classifier based on temporal dynamics thereby filtering the sleep stage predictions/probabilities.”; [0048] “The wireless sensor device utilizes the outputs of the machine learning classifier to estimate posterior probabilities via step 442 … The posterior probabilities are converted into likelihoods via step 446 based upon learned prior probabilities via step 444. The wireless sensor device performs temporal dynamics adjustment on the outputted likelihood results via step 450 based upon learned transition probabilities via step 448. After the temporal dynamics adjustment, a predicted sleep stage hypnogram is created by the wireless sensor device or the algorithm processing unit of the remote server”; [0049] “The machine learning classifier of the wireless sensor device … outputs for the initial prediction of sleep stages and also for the potential subsequent adjustment based on temporal dynamics”).

As per dependent Claim 19, the combination of Berka and Chan as a whole further discloses system further comprising:  means for obtaining, from the prediction model, a probability of the sleep stage occurring at the second time and one or more other probabilities of one or more other sleep stages occurring at the second time (Chan in at least fig. 1-2, [0005-0006], [0018], [0021], [0040-0041] for example discloses means for obtaining/processor 104, from the prediction model, a probability of the sleep stage occurring at the second time and one or more other probabilities of one or more other sleep stages occurring at the second time); and 
 means for selecting, based on the probability and the one or more other probabilities, the sleep stage to obtain the prediction of the sleep stage (Chan in at least fig. 1-2, [0005-0006], [0018], [0021], [0040-0041] for example discloses means for selecting/processor 104, based on the probability and the one or more other probabilities, the sleep stage to obtain the prediction of the sleep stage).

Contingently Allowable Subject-Matter
As per dependent Claim 5, would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in .
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses features, arrangement of features and subject-matter as in dependent claim 5 in combination with all the other limitations of the base claim and any intervening claims.

Response to Amendment
 According to the Amendment, filed 01/06/2021, the status of the claims is as follows:
Claims 1, 3-7, 17, 19 are currently amended; 
Claims 2, 8, 18, 20  are as originally filed;
Claims 9, 11, 13, 14, 15 are withdrawn-currently amended; and
Claims 10, 12, 16 are withdrawn.
The Specification/Drawings has been amended in view of the Amendment, filed 01/06/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-20 are now pending in this application whiles claims 1-8 and 17-20 are being examined on the merits as being drawn to elected invention/species.

Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 12-14  of Applicant’s Amendment dated  01/06/2021

[B]:The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  10/07/2020: [1]   The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  10/07/2020 paras. [16], [19-20] are maintained in view of the amendment, filed 01/06/2021 as the amendments do not cure the noted issue and the remarks were not found persuasive. Please see detailed rejections under section titled “Claim Rejections - 35 USC § 112(b)” above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14-17 of Applicant’s Amendment dated  01/06/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1 and Claim 17[A] Claim Rejections under 35 U.S.C. §102: Claims 1, 17, stand rejected under 35 U.S.C. §102 as allegedly being anticipated by U.S. Patent Publication No. 2013/0303837 to Berka et al. (hereinafter “Berka”). Applicant respectfully requests reconsideration and withdrawal of this rejection for at least the following reasons.

[B] Applicant submits that Berka fails to disclose every element recited in independent claim 1. For example, Berka fails to disclose at least “provide, during the sleep session, the 

[C] In contrast with Berka, independent claim 1 recites, in part, “provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session.” That is, the sample at the first time is used to predict the sleep stage at the second time. As discussed above, Berka’s desired sleep state is not a prediction of a future sleep stage based current sleep information. Rather, it is a goal of what sleep state the subject should currently have. Thus, Berka fails to disclose at least “provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session,” as is recited in independent claim 1. 

[D] As Berka fails to predict a sleep stage, Berka also fails to disclose the subsequent recitations of “determine, prior to the second time, intervention information based on the prediction of the sleep stage, the intervention information indicating one or more stimulator parameters related to peripheral stimulation; and cause, based on the intervention information, one or more stimulators to provide the intervention to the subject at around the second time of the sleep session,” as these recitations of independent claim 1 rely on the prediction of the sleep stage.

[E] For at least the reason that Berka fails to disclose all of the recited elements of independent claim 1, Applicant submits that independent claim 1 is patentable over Berka.

[F] Independent claim 17 included limitations similar to those discussed above with respect to independent claim 1. For similar reasons to those discussed with respect to independent claim 1, Applicant submits that independent claim 17 is patentable over Berka.



With respect to Applicant’s arguments 25 [B-D], with respect to the limitation “provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session”, the term “predict” which is in verb form is being interpreted as “To tell about or make known of future events in advance” (Predict (verb)-To tell about or make known (future events) in advance, especially by means of special knowledge or inference. (predict. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved February 24 2021 from https://www.thefreedictionary.com/predict)). In this case Berka’s “desired sleep state” and  “disturbances that may interrupt or negatively impact the  desired sleep state of the subject” which occur at a future time would read on the recited limitation “to predict” future sleep events and parameters i.e. To tell about or make known of future events such as desired state or future disturbances that effect desired sleep state in advance. Using this interpretation, Berka in at least fig. 2:240, fig. 3, [0040], [0044] for example can be seen as disclosing provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session. 
See at least Berka [0040]: 
“A desired sleep state can then be determined by applying a set of rules to the current sleep information and the recent sleep information (step 240). The rules aid in optimizing the sleep performance of the subject by identifying a desired sleep state that the subject should be experiencing at a particular time. A set of rules may be defined for a particular subject and/or a particular set of sleeping parameters.… the rules may be defined as a set of IF-THEN rules… the rules may be developed through initial monitoring of sleep patterns and/or the physiological 

Berka para. [0044] :
“Disturbances that may interrupt or negatively impact the sleep state of the subject may be identified (step 270), and a determination can be made whether any disruptive disturbances are present (step 275). Disturbances may include …any other potential distracters which may cause the subject to wake up frequently or prematurely or prevent the subject from spontaneously entering into deeper stages of sleep.”

Thus, Berka under the above interpretation of “to predict” can be seen as disclosing the limitation provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session as now explicitly, positively and specifically recited by the Applicants.
Assuming arguendo that Berka does not disclose “predict”, the sleep stage of the subject occurring at a second time of the sleep session as argued by the Applicants. Examiner notes that Chan discloses one or more physical processors 104 configured to provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session. More specifically, Chan in at least fig. 2, 4, [0040-0041], [0048-0049] for example discloses one or more physical 
See at least Chan para. [0040]:
“temporal dynamics adjustment is utilized by the wireless sensor device after the machine learning classifier initially classifies each epoch based upon posterior probabilities”;[0041] “wireless sensor device or the algorithm processing unit of the remote server utilizes the algorithm to process and to adjust the outputs of the machine learning classifier based on temporal dynamics thereby filtering the sleep stage predictions/probabilities.” 

Chan [0048]:
“The wireless sensor device utilizes the outputs of the machine learning classifier to estimate posterior probabilities via step 442 … The posterior probabilities are converted into likelihoods via step 446 based upon learned prior probabilities via step 444. The wireless sensor device performs temporal dynamics adjustment on the outputted likelihood results via step 450 based upon learned transition probabilities via step 448. After the temporal dynamics adjustment, a predicted sleep stage hypnogram is created by the wireless sensor device or the algorithm processing unit of the remote server”; [0049] “The machine learning classifier of the wireless sensor device … outputs for the initial prediction of sleep stages and also for the potential subsequent adjustment based on temporal dynamics”.

Thus, alternatively, the combination of Berka and Chan as a whole discloses  the limitation one or more physical processors configured to provide, during the sleep session, the sample to a prediction model at a first time of the sleep session to predict the sleep stage of the subject occurring at a second time of the sleep session as now explicitly, positively and specifically recited by the Applicants. 
As per Applicants, the independent claims 17 as amended, recite similar limitations as noted above with respect to Claim 1. Therefore, the reasons discussed and proffered above with 
Please see detailed claim 1 and 17 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 16 of Applicant’s Amendment dated  01/06/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-8 and 18-20 .
[A] Claim Rejections under 35 U.S.C. §102: Claims 2, 5, 7, 8, and 18 stand rejected under 35 U.S.C. §102 as allegedly being anticipated by U.S. Patent Publication No. 2013/0303837 to Berka et al. (hereinafter “Berka”). Applicant respectfully requests reconsideration and withdrawal of this rejection for at least the following reasons. Applicant submits that dependent claims 2, 5, 7, 8, and 18 are patentable over Berka at least by virtue of their dependencies on respective independent claim 1 and 17. Withdrawal of this rejection is respectfully requested.

[B] Claim Rejections under 35 U.S.C. §103: Claims 4 and 20 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Berka. Claims 3, 6, and 19 stand rejected under 35 U.S.C. §103 as allegedly being unpatentbale over Berka in view of U.S. Patent Publication No. 2015/0190086 to Chan et al. (hereinafter “Chan”).
As discussed above, independent claims 1 and 17 are patentable. Accordingly, Applicant submits that dependent claims 3, 4, 6, 19, and 20 are also patentable at least by virtue of their dependency on a patentable independent claim. Withdrawal of these rejections is respectfully requested.
Applicant believes that the independent claims are patentably distinguishable over the cited references for the reasons noted above, so that the rejection of each of the dependent claims need not be addressed at this time. 




Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                 
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        February 23, 2021